Per Curiam.
We cannot be too scrupulous and guarded upon this subject. All interference by a party in the selection and returning of the jury should be prevented. Here the court are satisfied that it was done with no improper intention, but if this excuse were permitted to avail, it would affofd an example to others whose views might be worse, and it would-prove a most pernicious precedent.
The law gives to the party a right to challenge; but it confides to the sheriff, and to him exclusively, the trust of making the pannel; this should satisfy the party, and no cause however weighty, no motive however pure will warrant his, interference. To admit the objection here is we are assured against the equity and justice of the case; but it is our duty to proceed by a general and inflexible rule, and that rule prohibits the party from interfering in any case with the duties of the rheriff»
Inquisition quashed,